Citation Nr: 0833387	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  04-21 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1955 to 
July 1959.  He died in January 2003.  The appellant is his 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in July 2006.  This matter was 
originally on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Portland, Oregon.


FINDINGS OF FACT

1.  The death certificate identifies the immediate cause of 
the veteran's death as refractory cytopenia due to or as a 
consequence of myelodysplastic syndrome (MDS).

2. At the time of the veteran's death, service connection was 
not in effect for any disability.

3.  The veteran's fatal conditions are not shown to be 
related to his period of active military service or caused by 
any incident of service.


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's July 2006 Remand, the Appeals 
Management Center (AMC) issued a corrective letter under 
provision of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as 
discussed in more detail below, requested verification of 
benzene exposure from the Joint Services Records Research 
Center (JSRRC), and issued a supplemental statement of the 
case (SSOC).  Based on the foregoing actions, the Board finds 
that there has been compliance with the Board's July 2006 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Letters dated in March 2003 
and August 2006 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The August 2006 letter advised her to provide medical 
evidence that showed a reasonable probability that the 
condition that contributed to the veteran's death was caused 
by injury or disease that began during service.  

The August 2006 letter also advised the appellant of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Although this letter was not sent prior to initial 
adjudication of the appellant's claim, this was not 
prejudicial to her, since she was subsequently provided 
adequate notice, and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to her in May 2008.  

The veteran's service medical records are no longer 
available, most likely having been destroyed in an accidental 
fire at the National Personnel Records Center in 1973.  In 
cases where the veteran's service medical records are 
unavailable through no fault of the veteran, there is a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  There is also a heightened 
obligation to assist the claimant in the development of his 
case.  Id.  In this case, the appellant was advised that the 
veteran's military records may have been destroyed by fire 
and was asked to complete two forms (NA Forms 13055 and 
13075) to help National Personnel Records Center (NPRC) 
reconstruct them.  In August 2006, the RO received a reply 
from NPRC that the veteran's records were fire related and 
that the information requested could not be reconstructed.  
In March 2007, the RO asked the appellant again to complete 
and return NA Forms 13055 and 13075.  The appellant responded 
that she had not received any service medical records, that 
she had no information about where the veteran went during 
his military service other than he went to Baffin Island, and 
that she did not know the names of anyone that served with 
the veteran.  In this case, the Board finds that VA has met 
this heightened duty, as multiple attempts to locate records 
were made, and the appellant was informed of the 
unavailability of the records and asked to provide additional 
information.

The veteran's VA medical treatment records and identified 
private medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes that a medical opinion is not needed in 
this case because the only evidence indicating the veteran 
"suffered an event, injury or disease in service" is the 
appellant's as well as the veteran's own lay statements.  
Such evidence is insufficient to trigger VA's duty to provide 
an examination.  The Court has held, in circumstances similar 
to this, where the supporting evidence of record consists 
only of a lay statement, that VA is not obligated, pursuant 
to 5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event such as evidence of in-
service exposure to radiation or to benzene.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

The appellant contends that the veteran died from medical 
conditions caused by his in-service exposure to toxic 
chemicals and radiation.  The veteran's death certificate 
identifies the immediate cause of the veteran's death as 
refractory cytopenia due to or as a consequence of 
myelodysplastic syndrome (MDS).  The veteran's treating 
physician noted that the veteran died of MDS that was 
associated with stage 4 chronic lymphocytic leukemia (CLL).

Service connection for the cause of a veteran' death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death. 
38 C.F.R. § 3.312(a) (2007).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. 38 C.F.R. § 3.312(b) 
(2007).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection. 38 C.F.R. § 3.312(c) (2007).

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection for a disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be established by three different methods. First, if a 
veteran who is exposed to radiation during active service 
later develops one of the diseases a listed in 38 C.F.R. § 
3.309(d), a rebuttable presumption of service connection 
arises.  See 38 C.F.R. §§ 3.307, 3.309.  The diseases listed 
in 38 C.F.R. 3.309(d) are ones in which the VA Secretary has 
determined that a positive association with radiation 
exposure exists.  

Second, service connection may be established if a radiation-
exposed veteran develops a "radiogenic disease" (one that 
may be induced by ionizing radiation, either listed at 38 
C.F.R. § 3.311(b) or established by competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease), if the VA Undersecretary for Benefits determines 
that a relationship, in fact, exists between the disease and 
the veteran's radiation exposure in service. 

Third, direct service connection may be established by 
competent evidence establishing the existence of a medical 
nexus between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

Application of the above provisions is dependent upon 
establishing that the veteran was exposed to ionizing 
radiation during active service.  A "radiation-exposed" 
veteran is one who, while serving on active duty, 
participated in radiation-risk activity.  "Radiation-risk 
activity" is defined, in part, as onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device; OR, the occupation of Hiroshima or Nagasaki, Japan, 
by United States forces during the period beginning on August 
6, 1945, and ending on July 1, 1946.  38 C.F.R. § 
3.309(d)(3)(i), (d)(3)(ii)(A)&(B), (vi).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 C.F.R. § 
3.309(d)(2) are leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, 
cancer of the pharynx, cancer of the esophagus, cancer of the 
stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the gall 
bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary glands, 
cancer of the urinary tract; bronchiolo-alveolar carcinoma; 
cancer of the bone; cancer of the brain; cancer of the colon; 
cancer of the lung; and cancer of the ovary. 38 C.F.R. § 
3.309(d).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  The term 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include all forms of leukemia 
except chronic lymphatic (lymphocytic) leukemia.  38 C.F.R. § 
3.311(b)(2).

38 C.F.R. § 3.311 also provides instruction on the 
development of claims based on exposure to ionizing 
radiation, and does not refer to any other types of radiation 
exposure.  Section 3.311(a) calls for the development of a 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumption period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.

The record indicates that when the veteran, himself, filed 
for entitlement to service connection in November 2002, he 
stated that he was an aircraft hydraulic specialist stationed 
at Mt. Home Air Force Base from 1958 to 1959 and that during 
that time, he was required to work on B-47 airplanes that 
were loaded with atomic bombs.  The veteran stated that he 
carried a radiation sensor but that it was replaced when it 
was determined that the original sensor was not working.  

In October 2002, the veteran presented for a VA Ionizing 
Radiation Registry Examination in which he reported that in 
1957, 1958, and 1959, he worked on bombers which often had 
nuclear weapons (bombs) in them, that he was working only a 
short distance away from these weapons, and that he wore a 
radiation badge but was never given the reading on it.  The 
veteran also reported undergoing chemotherapy and radiation.

The appellant's, as well as the veteran's, assertions that he 
was exposed to radiation working on airplanes carrying atomic 
bombs do not meet VA's criteria for "radiation-exposed 
veterans."  The veteran does not fall within the category of 
"radiation-exposed veterans" and thus does not meet the 
provisions for presumptive service connection under 38 
U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2).  In addition, 
chronic lymphocytic leukemia is not a disease specified at 38 
C.F.R. § 3.309 (d).  In fact, as noted above, 38 C.F.R. § 
3.309 (d) specifies all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia.  

The fact that the appellant is not entitled to presumptive 
service connection as a result of exposure to ionizing 
radiation under 38 C.F.R. § 3.309 and 3.311 does not preclude 
an evaluation as to whether the appellant is entitled to 
service connection under 38 C.F.R. § 3.303.  

The first question that must be addressed, therefore, is 
whether incurrence of either CLL or MDS is factually shown 
during service.  Although the veteran's service medical 
records are not available for review, the post-service 
medical records indicate that the veteran was diagnosed with 
CLL in 1988 and was diagnosed with MDS sometime after that.  
Thus, the record indicates that incurrence of CLL and MDS was 
many years after the veteran's active service.

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Leukemia can be service-connected 
on such a basis.  However, the first showing of leukemia was 
not until 1988, nearly thirty years after the veteran's 
discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between the 
veteran's date of discharge in 1959 and 1988,  service 
connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly died from complications of his CLL.  The remaining 
question, therefore, is whether there is medical evidence of 
a relationship between the CLL and MDS and the veteran's 
military service.

The Board notes that the veteran's claims file contains 
several opinions authored by Dr. R.B.B.  An opinion dated in 
April 2003 states, "... It is my understanding that [the 
veteran] was in the military from 1955-1959 and was exposed 
to radioactivity and/or benzene.  It is conceivable and is as 
likely as not that this exposure could have caused his 
conditions as listed on his death certificate, in part or all 
of."  An opinion dated in May 2003 states, "... It is 
conceivable that because of [the veteran's] exposure to 
benzenes, used when he was in the Air Force, as well as 
exposure to nuclear radiation that was not adequately 
documented, that he could have gotten these conditions 
because of that exposure."  An opinion dated in October 2003 
states, "... The causes of [CLL] and [MDS] include radiation, 
exposure to benzene-containing solvents, including any 
cleaning solvent that contained petroleum-based products."

Although Dr. R.B.B. has related the veteran's fatal 
conditions to exposure to radiation and benzene during 
service, there is no evidence that the veteran was exposed to 
radiation or benzene during service.  

In addition, it is interesting that the veteran, himself, 
submitted a section of the Merck Manual of Geriatrics he 
obtained from the Internet, which states, "Ionizing 
radiation plays no part in the etiology of CLL."  Also, the 
veteran submitted an article entitled, Benzene-Induced 
Myelodysplatic Syndrome, also obtained from the Internet.  
The article states, "For more than 50 years, the link 
between benzene and leukemia has been debated, because 
supporting evidence was lacking, and animal experiments were 
unable to show cancer-causing effects.  Then in the 1970s, 
reports from Turkey and Italy showed that benzene does 
increase the risk for leukemia, especially acute myeloblastic 
leukemia [(AML)]."  The Board notes that the veteran was not 
diagnosed with AML but with CLL.    

In support of her claim, the appellant submitted an article 
entitled, Fallout.  This article chronicled "radioactive 
fallout" 50 years earlier in counties in Idaho and the 
widespread incidents of cancer of residents.  The article 
noted that the National Academy of Sciences (NAS) had 
scheduled a meeting to explore the public health impact of 
the fallout and whether federal compensation should be 
extended to residents in areas not on the original list 
(victims of 19 cancers in 21 counties of Nevada, Arizona and 
Utah, all downwind from nuclear tests in Nevada in the 1950s 
and 1960s).  The Board notes that the veteran's DD214 shows 
that when he was released from military service, he was 
stationed at Mountain Home Air Force Base in Idaho.  

Of record is a December 2003 letter from the Office of the 
Secretary of the Air Force to the appellant's Congressman.  
The letter is in reply to an inquiry made regarding the 
veteran's possible in-service exposure to radiation and 
benzene.  The letter stated, "In looking into his situation, 
officials in the Air Force Surgeon General's office learned 
the Air Force's Master Radiation Exposure Registry (MRER) has 
not records on [the veteran].  The MRER contains occupational 
radiation exposure records generated from 1947 to the 
present.  In some cases, standard practice was to maintain 
records of occupational radiation exposure in individual 
health, unit, or installation records.  Unfortunately, we 
have no way of determining if those types of records exist.  
Therefore, absence of a record in the MRER should not be 
considered as conclusive evidence that an occupational 
exposure did not occur."

Unfortunately, the statement from the Air Force is not 
evidence that radiation exposure did occur.  There is simply 
no objective evidence demonstrating that the veteran had any 
form of exposure to radiation or benzene during service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
the cause of the veteran's death, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


